UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 15, 2011 Xtreme Oil and Gas, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-53892 20-8295316 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5700 W. Plano Parkway, Suite 3600, Plano TX 75093 (Address of Principal Executive Offices) (214) 432-8002 (Registrant’s Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01. Other Events. Xtreme Oil & Gas, Inc. announced today it has the rights to acquire 50% of the leases and working interest on 8,516 acres in Kansas. Xtreme agreed to purchase the working interest from Husky Ventures Inc. which will initially be the operator of the project. Item 9.01 Financial Statements and Exhibits (a)Financial Statement None. (b)Exhibits. ExhibitNo. Description Press release dated March15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Xtreme Oil & Gas, Inc. Date: March 15, 2011 By: /s/Willard G. McAndrew, III Willard G. McAndrew, III Chief Executive Officer 2
